Exhibit 10.15

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT, dated as of December 29, 2014 (this
"Amendment"), with an effective date of December 31, 2014, is among SPARTAN
MOTORS, INC., SPARTAN MOTORS CHASSIS, INC., [SPARTAN MOTORS USA, INC. (f/k/a
Crimson Fire, Inc.)], CRIMSON FIRE AERIALS, INC., [SPARTAN MOTORS GLOBAL, INC.]
and UTILIMASTER CORPORATION (collectively, “Borrowers”), the LENDERS party
hereto, and WELLS FARGO BANK, N.A., as Administrative Agent (in such capacity,
the "Administrative Agent").

 

RECITALS:

 

WHEREAS, the Borrowers (other than Spartan Motors Global, Inc. (“SMG”) and
Classic Fire, LLC (“Classic Fire”), the Lenders and the Administrative Agent
have entered into an Amended and Restated Credit Agreement dated as of December
16, 2011 (as amended or modified from time to time, the "Credit Agreement").

 

WHEREAS, Classic Fire, LLC has been dissolved and its assets distributed to
Spartan Motors USA, Inc. (f/k/a Crimson Fire, Inc.).

 

WHEREAS, the Borrowers have requested that SMG be added as a co-borrower under
the Credit Agreement and the other Loan Documents so that SMG shall have all of
the obligations and benefits of a Loan Party thereunder as if it had executed
the Credit Agreement.

 

WHEREAS, the Borrowers desire to otherwise amend the Credit Agreement as set
forth herein, and the Lenders are willing to do so in accordance with the terms
hereof.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties agree as follows:

 

ARTICLE 1. JOINDER

 

1.1     SMG hereby acknowledges, agrees and confirms that, by its execution of
this Amendment, it will be deemed to be a “Borrower” for all applicable purposes
of the Credit Agreement and shall have all of the obligations and benefits of a
Borrower thereunder and the other Loan Documents as if it had executed each of
the Credit Agreement and the other Loan Documents. SMG hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Credit Agreement and the Loan Documents. SMG
acknowledges and confirms that it has received a copy of the Credit Agreement
and the schedules and exhibits thereto and the Loan Documents and the schedules
and exhibits thereto.

 

1.2     The parties hereto confirm and agree that immediately upon SMG becoming
a Loan Party, the term “Obligations” as used in the Credit Agreement shall
include all obligations of SMG under the Credit Agreement and under each of
other Loan Documents.

 

1.3     SMG agrees that at any time and from time to time it will execute and
deliver such further documents and do such further acts as the Administrative
Agent may reasonably request in writing in accordance with the terms and
conditions of the Credit Agreement in order to affect the purposes of this
Amendment.

 

 

 
1

--------------------------------------------------------------------------------

 

 

ARTICLE 2. AMENDMENTS TO CREDIT AGREEMENT

 

Upon the satisfaction of the conditions specified in Article 4 hereof, the
Credit Agreement is amended as of the date hereof as follows:

 

 

2.1

The following definitions in Section 1.01 of the Credit Agreement are restated
as follows:

 

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or
with respect to the commitment fees payable hereunder, as the case may be, the
applicable rate per annum set forth below under the caption “Eurodollar Spread”
or “Commitment Fee Rate”, as the case may be, based upon the Leverage Ratio as
of the most recent determination date;

 

Level

Leverage Ratio

Eurodollar

Spread

Commitment Fee Rate

I

< 1.00:1.0

125.0 bps

17.5 bps

II

< 1.50:1.0 but ≥ 1.00:1.0

150.0 bps

22.5 bps

III

< 2.00:1.0 but ≥ 1.50:1.0

175.0 bps

27.5 bps

IV

< 2.50:1.0 but ≥ 2.00:1.0

200.0 bps

30.0 bps

V

≥ 2.50:1.0

225.0 bps

32.5 bps

 

The Applicable Rate shall be determined in accordance with the foregoing table
based on the Leverage Ratio as of the end of each Fiscal Quarter, as calculated
for the four most recently ended consecutive Fiscal Quarters of the Company.
Adjustments, if any, to the Applicable Rate shall be effective on the date which
is five (5) Business Days after the Administrative Agent’s receipt of the
applicable financials under Section 5.01(a) or (b) and certificate under Section
5.01(c). During all times any Event of Default exists, in addition to any
increase in rates under Section 2.13(c), the Applicable Rate shall be
automatically set at Level V. Notwithstanding anything herein to the contrary,
the Applicable Rate shall be set at Level II as of December 31, 2014, and shall
be adjusted for the first time based on receipt of the financials for the Fiscal
Quarter ending December 31, 2014 and certificate under Section 5.01(c).

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date (as such date may be extended
pursuant to subsections (c) and (d) of Section 2.01) and the date of termination
of the Commitments.

 

“Borrower” means each of the Company, Spartan Motors Chassis, Inc., a Michigan
corporation, Spartan Motors USA, Inc. (f/k/a Crimson Fire, Inc.), a South Dakota
corporation, Crimson Fire Aerials, Inc., a Pennsylvania corporation, Spartan
Motors Global, Inc., a Michigan corporation, and Utilimaster Corporation, a
Delaware corporation, and “Borrowers” shall refer to the entities collectively.

 

“Maturity Date” means December 31, 2017 (as such may be extended pursuant to
subsections (c) and (d) of Section 2.01).

 

 

 
2

--------------------------------------------------------------------------------

 

 

2.2     Section 2.01 of the Credit Agreement is hereby amended by adding the
following new paragraph (c) in its proper order:

 

(c)     The Borrowers shall have the option to extend the term of the
Availability Period (the “First Option to Extend”) from the initial Maturity
Date of December 31, 2017 (the “First Stated Maturity Date”) to December 31,
2018 (the “First Extended Maturity Date”), upon receipt of written notice from
Borrowers of Borrowers’ request to exercise the First Option to Extend, which
notice shall be provided to Administrative Agent not more than 90 days but not
less than 30 days prior to the First Stated Maturity Date, and upon satisfaction
of each of the following conditions precedent:

 

(i)     Administrative Agent and each Lender shall agree (in the exercise of its
sole and absolute discretion) in writing to the extension of the Availability
Period to the First Extended Maturity Date;

 

(ii)     As of the date of Borrowers’ delivery of notice of their request to
exercise the First Option to Extend, and as of the First Stated Maturity Date,
no Event of Default or Unmatured Default shall have occurred and be continuing,
and Borrowers shall so certify in writing;

 

(iii)     Borrowers shall execute or cause the execution of all documents
reasonably required by Administrative Agent to exercise the First Option to
Extend and to evidence the extension of the Availability Period; and

 

(iv)     Borrowers shall pay all costs of Administrative Agent in connection
with the exercise of the First Option to Extend.  

 

From and after the First Stated Maturity Date (inclusive) until, but not
including, the First Extended Maturity Date, the definition of Maturity Date
shall be deemed modified to be the First Extended Maturity Date. Except as
modified by this First Option to Extend, the terms and conditions of this
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect following Borrowers’ proper exercise of the First Option to Extend.

 

2.3     Section 2.01 of the Credit Agreement is hereby amended by adding the
following new paragraph (d) at the end thereof:

 

(d)     Provided the Borrowers, Administrative Agent and the Lenders have agreed
to and Borrowers have properly exercised the First Option to Extend, the
Borrowers shall have the option to extend the term of the Availability Period
(the “Second Option to Extend”) from the First Extended Maturity Date to
December 31, 2019 (the “Second Extended Maturity Date”), upon receipt of written
notice from Borrowers of Borrowers’ request to exercise the Second Option to
Extend, which notice shall be provided to Administrative Agent not more than 90
days but not less than 30 days prior to the First Extended Maturity Date, and
upon satisfaction of each of the following conditions precedent:

 

 

 
3

--------------------------------------------------------------------------------

 

 

(ii)     Administrative Agent and each Lender shall agree (in the exercise of
its sole and absolute discretion) in writing to the extension of the
Availability Period to the Second Extended Maturity Date;

 

(ii)     As of the date of Borrowers’ delivery of notice of their request to
exercise the Second Option to Extend, and as of the First Extended Maturity
Date, no Event of Default or Unmatured Default shall have occurred and be
continuing, and Borrowers shall so certify in writing;

 

(iii)     Borrowers shall execute or cause the execution of all documents
reasonably required by Administrative Agent to exercise the Second Option to
Extend and to evidence the extension of the Availability Period; and

 

(v)     Borrowers shall pay all costs of Administrative Agent in connection with
the exercise of the Second Option to Extend.  

 

From and after the First Extended Maturity Date (inclusive) until, but not
including, the Second Extended Maturity Date, the definition of Maturity Date
shall be deemed modified to be the Second Extended Maturity Date. Except as
modified by this Second Option to Extend, the terms and conditions of this
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect following Borrowers’ proper exercise of the Second Option to Extend.

 

2.4     Section 2.05(a) of the Credit Agreement is restated as follows:

 

(a)      General. Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrowers from time to
time during the Availability Period, in an aggregate principal amount at any
time outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $15,000,000, (ii) the sum of the total
Revolving Credit Exposures exceeding the total Commitments, (iii) the aggregate
principal amount of outstanding Floorplan Swingline Loans exceeding $10,000,000
(the “Floorplan Swingline Commitment”), and (iv) the aggregate principal amount
of outstanding W/C Swingline Loans exceeding $5,000,000; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Notwithstanding anything herein to the contrary, for
purposes of determining the amount of the Loans and Letters of Credit that may
be made under this Agreement, the Administrative Agent may assume that the
aggregate amount of the Swingline Loans made by the Swingline Lender is
$15,000,000, absent a written agreement to the contrary among the Company, the
Swingline Lender and the Administrative Agent. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Swingline Loans.

 

 

 
4

--------------------------------------------------------------------------------

 

 

2.4     Section 2.06(c) of the Credit Agreement is restated as follows:

 

(b)     Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (reasonably in advance
of the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
applicable Issuing Bank, the applicable Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the applicable Borrower shall be deemed to represent
and warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $20,000,000 and (ii) the total
Revolving Credit Exposures shall not exceed the total Commitments;

 

2.5     Section 6.13(c) of the Credit Agreement is restated as follows:

 

(c)     Tangible Net Worth. Permit or suffer the Consolidated Tangible Net Worth
at any time to be less than (i) $110,000,000, plus (ii) 50% of Consolidated Net
Income of the Company and its Subsidiaries for each Fiscal Year, commencing with
the Fiscal Year ending December 31, 2014, provided that if such net income is
negative in any such Fiscal Year, the amount added for such Fiscal Year shall be
zero and such amount shall not reduce the amount added pursuant to any other
Fiscal Year.

 

2.6     Schedule 3.05 to the Credit Agreement is hereby amended by substituting
Schedule 3.05 attached hereto.

 

ARTICLE 3. REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to enter into this Amendment, each Borrower
represents and warrants that:

 

3.1     The execution, delivery and performance by each Borrower of this
Amendment have been duly authorized by all necessary corporate or limited
liability company action, as applicable, and are not in material contravention
of any applicable law, or of the terms of the any Borrower's bylaws or other
charter documents, or of any material contractual obligation of any Borrower and
will not result in the imposition of any Lien on any of its property or of the
property of any of its Subsidiaries.

 

3.2     This Amendment is the legal, valid and binding obligation of the each
Borrower, enforceable against each Borrower in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors' rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

 

 
5

--------------------------------------------------------------------------------

 

 

3.3     After giving effect to this Amendment, the representations and
warranties of the Loan Parties set forth in the Loan Documents are true and
correct in all material respects (except that any representation or warranty
which is already qualified as to materiality or by reference to Material Adverse
Effect shall be true and correct in all respects) on and as of the date hereof
(other than those representations and warranties that by their terms speak as of
a particular date, which representations and warranties shall be true and
correct as of such particular date).

 

3.4     After giving effect to this Amendment, no Unmatured Default or Event of
Default exists or has occurred and is continuing on the date hereof.

 

ARTICLE 4. CONDITIONS PRECEDENT.

 

This Amendment shall be effective as of the date hereof when each of the
following conditions is satisfied:

 

4.1     This Amendment shall be executed by each of the Borrower and the
Required Lenders.

 

4.2     The Consent and Agreement attached hereto shall be executed by the
Guarantor.

 

4.3     The Borrowers and Guarantor shall have satisfied such other conditions
as may be reasonably required by the Administrative Agent.

 

ARTICLE 5. MISCELLANEOUS

 

5.1     All references in any Loan Document to the Credit Agreement shall be
deemed references to the Credit Agreement as amended hereby and as further
amended or modified from time to time.

 

5.2     Except as expressly amended hereby, each Borrower agrees that all Loan
Documents are ratified and confirmed and shall remain in full force and effect
and that it has no set off, counterclaim, defense or other claim or dispute with
respect to any Loan Document.

 

5.3     Capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto in the Credit Agreement. This Amendment is a Loan
Document. This Amendment shall be governed by and construed in accordance with
the laws of the State of Michigan. This Amendment may be executed upon any
number of counterparts with the same effect as if the signatures thereto were
upon the same instrument, and signatures sent by facsimile or other electronic
imaging shall be enforceable as originals.

 

[Signature pages follow]

 

 

 
6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first-above written.

 

 

SPARTAN MOTORS, INC.

 

 

By:      /s/ Lori Wade               

Name:      Lori Wade               

Title:      Treasurer               

 

 

SPARTAN MOTORS CHASSIS, INC.

 

 

By:      /s/ Lori Wade               

Name:      Lori Wade               

Title:      Treasurer               

 

 

SPARTAN MOTORS USA, INC.

(f/k/a Crimson Fire, Inc.)

 

By:      /s/ Lori Wade               

Name:      Lori Wade               

Title:      Treasurer               

 

 

CRIMSON FIRE AERIALS, INC.

 

 

By:      /s/ Lori Wade               

Name:      Lori Wade               

Title:      Treasurer               

 

 

SPARTAN MOTORS GLOBAL, INC.

 

 

By:      /s/ Lori Wade               

Name:      Lori Wade               

Title:      Treasurer               

 

 

UTILIMASTER CORPORATION

 

 

By:      /s/ Lori Wade               

Name:      Lori Wade               

Title:      Treasurer               

 

 
7

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, N.A.,

individually and as Administrative Agent, a Swingline Lender and an Issuing Bank

 

By:      /s/ Charles W. Lott          

Name:      Charles W. Lott               

Title:      Senior Vice President          

 

 
8

--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A.,

individually and as a Swingline Lender

and an Issuing Bank

 

 

By: /s/ James Keyes               

Name:      James Keyes               

Title:      Vice President               

 

 

 
9

--------------------------------------------------------------------------------

 

 

CONSENT AND AGREEMENT

 

As of the date and year first above written, the undersigned hereby: (a) fully
consents to the terms and provisions of the above Amendment and the consummation
of the transactions contemplated thereby; (b) agrees that the Guaranty to which
it is a party and each other Loan Document to which it is a party are hereby
ratified and confirmed and shall remain in full force and effect, acknowledges
and agrees that it has no setoff, counterclaim, defense or other claim or
dispute with respect the Guaranty to which it is a party and each other Loan
Document to which it is a party; and (c) represents and warrants to the
Administrative Agent and the Lenders that the execution, delivery and
performance of this Consent and Agreement are within its corporate powers, have
been duly authorized by all necessary corporate action, and are not in
contravention of any applicable law or regulation or of any terms of its
organizational documents or of any material agreement or undertaking to which it
is a party or by which it is bound, except where such contravention would not
reasonably be expected to result in a Material Adverse Effect and this Consent
and Agreement is the legal, valid and binding obligations of it, enforceable
against it in accordance with the terms hereof and thereof, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors' rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
Terms used but not defined herein shall have the respective meanings ascribed
thereto in the Credit Agreement.

 

 

UTILIMASTER HOLDINGS, INC.

 

 

 

By:      /s/ Lori Wade               

 

Its:      Treasurer               

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

UPDATED SCHEDULE 3.05

 

(Existing Subsidiaries of Spartan Motors, Inc.)

 

 

Entity  Jurisdiction of Formation

Capital Stock
Owned by (100%)

           

Spartan Motors Chassis, Inc.

Michigan

Spartan Motors, Inc.

     

Spartan Motors USA, Inc. f/k/a Crimson Fire, Inc.

South Dakota

Spartan Motors, Inc.

     

Spartan Motors Global, Inc.

Michigan

Spartan Motors, Inc.

     

Crimson Fire Aerials, Inc.

Pennsylvania

Spartan Motors, Inc.

     

Former RR, Inc.

South Carolina

Spartan Motors, Inc.

     

Utilimaster Holdings, Inc.

Delaware

Spartan Motors, Inc.

     

Utilimaster Corporation

Delaware

Utilimaster Holdings,Inc.

     

Utilimaster Canada Limited

Ontario

Utilimaster Holdings,Inc.

     

Utilimaster Services, LLC f/k/a UTM Acquisition Company, LLC

Indiana

Utilimaster Holdings,Inc.

 

 

 

 

2